In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00338-CR


                      VERNON CHRIS SHELTON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 46th District Court
                                 Hardeman County, Texas
                 Trial Court No. 4272, Honorable Dan Mike Bird, Presiding

                                   October 21, 2015

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Vernon Chris Shelton, appealed four convictions for the offense of

aggravated assault with a deadly weapon. Appellant was sentenced to confinement in

the Institutional Division of the Texas Department of Criminal Justice for a term of 15

years for Count I; 5 years for Count II; 5 years for Count III; and 5 years for Count IV.

The terms of confinement for Counts II, III, and IV were suspended, and appellant was

placed on community supervision for a term of 5 years. Each of the sentences will run
concurrently.      On October 13, 2015, appellant’s counsel filed a Motion to Dismiss

Appeal.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                 Mackey K. Hancock
                                                     Justice



Do not publish.




                                            2